           Case 1:19-cv-04430-VEC Document 25 Filed 02/21/20 Page 1 of 3


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
 ------------------------------------------------------------ X   DOC #:
  ANTONIO GUZMAN OROPEZA, individually :                          DATE FILED: 02/21/2020
  and on behalf of others similarly                           :
  situated,                                                   :
                                              Plaintiffs, :       19-CV-4430 (VEC)
                                                              :
                            -against-                         :       ORDER
                                                              :
  CAMPANIA FELIX LLC (D/B/A SAN                               :
  MATTEO PIZZERIA E CUCINA), FABIO                            :
  CASELLA, and RAFAEL DOE,                                    :
                                              Defendants. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS counsel for the parties submitted a proposed settlement agreement, Dkt. 24-

1, for the Court’s approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199

(2d Cir. 2015);

        WHEREAS the proposed settlement provides for a total recovery of $22,500, with 35%

of the recovery ($7,879.33) awarded to Plaintiff’s counsel for fees and costs, Dkts. 24-1 at 1–2;

        WHEREAS Plaintiffs’ counsel’s requested fee is approximately 2.5 times counsel’s

lodestar amount, once Mr. Michael Faillace’s billing rate ($450 per hour) is reduced to a more

appropriate rate ($400) and once the hours billed for drafting the complaint (1.5 hours of attorney

time and 6 hours of paralegal time) are reduced to a more appropriate 1.5 hours of attorney time

and 1 hour of paralegal time, see Dkt. 24-3 at 1;

        WHEREAS the proposed settlement agreement contains a release of Plaintiff’s claims

that is overbroad, including as to all claims for breach of contract, fraudulent inducement, and

benefits including under ERISA, none of which is related to the wage-and-hour allegations raised

in this case, see Dkt. 24-1 at 3; and
          Case 1:19-cv-04430-VEC Document 25 Filed 02/21/20 Page 2 of 3



       WHEREAS the proposed agreement contains a non-disparagement provision that forbid

the parties from “speaking disparagingly, derogatorily or in a defamatory manner about

Defendants,” and a non-solicitation provision that forbids Plaintiff from “directly solicit[ing] any

employee of Defendants for lawsuits against Defendants,” see Dkt. 24-1 at 5;

       IT IS HEREBY ORDERED that the proposed settlement agreement is not approved as

fair and reasonable at this time because of the inclusion of overbroad release and non-

disparagement provisions. See Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170, 180

(S.D.N.Y. 2015) (explaining conflict between confidentiality provisions with Congress’s intent

to advance awareness and implementation of the FLSA in workplaces); Flores-Mendieta v.

Bitefood Ltd., No. 15-CV-4997, 2016 WL 1626630, at *2 (S.D.N.Y. Apr. 21, 2016) (“A FLSA

settlement cannot offer the defendant a sweeping release from liability that would ‘waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues.’” (quoting Cheeks, 796 F.3d at 206));

Santos v. EL Tepeyac Butcher Shop Inc., No. 15-CV-814, 2015 WL 9077172, at *1 (S.D.N.Y.

Dec. 15, 2015) (rejecting mutual non-disparagement clause); see also Gurung v. White Way

Threading LLC, 226 F. Supp. 3d 226, 229 (S.D.N.Y. 2016) (disapproving of general release

despite it being mutual). First, the scope of the release provision is ambiguous and appears

overbroad. While the proposed agreement states that the release extends only to claims “relating

specifically to the claims in the Litigation,” it also includes a non-exhaustive list of contract,

fraud, ERISA, and other such claims that are unrelated to the wage-and-hour claims raised in the

Complaint. See Dkt. 24-1 at 3. Second, the non-disparagement and non-solicitation provisions

do not contain an exception for Plaintiff to make truthful statements about the case and his

experience litigating this case. See Lopez, 96 F. Supp. 3d at 180 n.65 (explaining that non-



                                                   2
          Case 1:19-cv-04430-VEC Document 25 Filed 02/21/20 Page 3 of 3



disparagement provisions “must include a carve-out for truthful statements about plaintiffs’

experience litigating their case”). The Court otherwise finds the remainder of the agreement to

be fair and reasonable; while Plaintiff’s counsel’s billing is somewhat inflated, the lodestar

multiplier remains reasonable after the billing is adjusted to a more reasonable figure.

       IT IS FURTHER ORDERED that the Court would approve a revised settlement

agreement that is consistent with this Order. Namely, the Court would approve the proposed

settlement if it were revised to permit Plaintiff to make truthful statements and to contain a

release only of the wage-and-hour claims raised in the Complaint.

       IT IS FURTHER ORDERED that any revised settlement agreement must be filed by

March 6, 2020.

       IT IS FURTHER ORDERED that the status conference currently scheduled for February

28, 2020, is adjourned to March 13, 2020, at 10:00 A.M.

SO ORDERED.

                                                          ________________________
Date: February 21, 2020                                      VALERIE CAPRONI
      New York, New York                                   United States District Judge




                                                  3
